Exhibit 10.1

 

[DIVERSA LETTERHEAD]

 

November 10, 2005

 

Edward T. Shonsey

7597 Eads Avenue North

La Jolla, CA 92037

 

Dear Ed:

 

On behalf of the Board of Directors of Diversa Corporation, the Compensation
Committee has approved the following terms as Interim Chief Executive Officer:

 

Base Salary:    $29,167/month (less applicable deductions and withholdings).
Compensation will be paid semi-monthly; annual salary divided by twenty-four
(24) pay periods, retroactive to October 6, 2005. Compensation paid to you
between October 6, 2005 and the date of this letter shall be credited against
the retroactive amount due. Bonus:    A bonus payout of $75,000 (less applicable
deductions and withholdings), payable immediately. Additional Bonus:    An
additional bonus up to $210,000 (less applicable deductions and withholdings),
as determined by the Board of Directors, based upon your performance as interim
Chief Executive Officer, payable 60 days following commencement of employment of
a regular Chief Executive Officer. Equity:    Subject to the terms of a separate
restricted stock grant notice/agreement and Diversa’s 1997 Equity Incentive
Plan, you will be granted 56,773 restricted shares of Diversa common stock. Such
shares will be subject to vesting over three (3) years so long as you continue
to be employed with the Company. One third of such shares will vest on the first
anniversary of this agreement, with the balance vesting quarterly in equal
installments over the remaining two years. Other Bonus Plans:    You remain
eligible for any additional bonuses in 2005 and 2006 to which you would
otherwise entitled as an Officer during periods of such years in which you are
not interim Chief Executive Officer. Severance:    If your employment is
terminated by the Company for any reason, other than for Cause (as defined
herein) you will receive severance pay equal to twelve (12) months of your
current base salary, less standard deductions and withholdings. For purposes of
this letter agreement “Cause” shall mean the occurrence of any of the following
events: (i) your repeated failure to satisfactorily perform your job duties as
assigned by Diversa; (ii) your failure to comply with all written



--------------------------------------------------------------------------------

     material applicable laws in performing your job duties or in directing the
conduct of Diversa’s business; (iii) your commission of any felony or
intentionally fraudulent act against Diversa or its affiliates, employees,
agents or customers; (iv) your engagement or participation in any activity which
is directly competitive with or intentionally injurious to Diversa or any of its
affiliates; (v) your commission of any fraud against Diversa or any of its
affiliates or use or intentional appropriation for your personal use or benefit
of any funds or properties of Diversa not authorized by the Board to be so used
or appropriated. Agreement:    The current Employee Invention and Non-Disclosure
Agreement between you and Diversa Corporation will remain in full force and
effect. Confidential Information:    You will continue to be expected not to use
or disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of confidentiality.
Rather, you will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by Diversa. You agree that
you will not bring onto Diversa’s premises or otherwise provide to any Diversa
employees or consultants any unpublished documents or property belonging to any
former employer or other person to whom you have an obligation of
confidentiality. At-Will:    Employment at Diversa is on an at-will basis
consistent with Diversa’s At-Will Employment Policy. This means you are free to
terminate your employment and Diversa may terminate your employment, at any time
with or without cause or advance notice. Any oral representations to the
contrary are invalid. This at-will employment relationship cannot be changed
except by written agreement signed by the Chairman of the Board. Entire
Agreement:    This letter agreement forms the complete and exclusive statement
of the terms of your employment with Diversa as Interim Chief Executive Officer.
The employment terms in this letter agreement supersede any other agreements or
promises made to you by anyone, whether oral or written.



--------------------------------------------------------------------------------

If these terms are acceptable, please sign and return a copy of this letter.

 

Sincerely,

/s/ Janice Kameir

Janice Kameir

Vice President, Human Resources

Diversa Corporation

 

I accept the terms as set forth in this letter agreement:

 

/s/ Edward T. Shonsey

   November 10, 2005    

Edward T. Shonsey

  

            Date

   